Juan A. Zapata
                                               1798615 / Telford
                                               3899 State Hwy 98
                                               New Boston, TX 75570
                                                                PILED IN
                                                          'STC0URT0F APPEALS
                                                            "OUSTON. TEXAS
February 25, 2015                                          MAR-2 2015
First Court of Appeals                                   CH«S7pPHEfiA.Pfl,NE
301 Fannin St.
Houston, TX 77002

Re:    Court's Records Cost - COA No. 01-12-00666-CR

Styled:    Juan Antonio Zapata
                    v.



           The State of Texas

Dear Mr.   Prine:

      I was convicted and sentenced in the 179th District Court
of Harris County cause number 1257504. at this time, I would
like for you to provide me with a price including shipping and
handling of the above referenced case clerk's records and transcripts
      Please provide me with the cost of each volume as well as
the cost of all volumes including any shipping charges.
      Please provide me with the cost including shipping of the
clerk's records.

      If you need to contact me, please do so at the above address.
      With kindest regards, I am




                                   very truly yours,

                                     Y<y4S
                                   Juan Antonio Zapata
                                   Pro   se
L / VOOXJ   I   1CJ.1.ULU
3899 State Hwy 98                          SHREVEPORT LA 710
New Boston, TX 7557,0
                                             26 FEB 2015 PM 1 L
                                      Christopher A. Prine, Clerk
                                      First Court of Appeals
                                      301 Fannin St.
                                      Houston, TX 77002
LEGAL MAIL
                            ??002206B39      i»i'iii»"iji»'ii'iii»!i«iiiiini»iiiii'iiiii'i'ii'»j«,iii|'